            Case 1:20-cv-03653-ER Document 16 Filed 06/17/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

THE J.M. SMUCKER COMPANY,                            )
                                                     )
               Plaintiff,                            )       Case No. 1:20-cv-3653
                                                     )
       v.                                            )       Judge Edgardo Ramos
                                                     )
TRADESHIFT, INC.,                                    )
                                                     )
               Defendant.                            )

               [PROPOSED] ORDER TO DISMISS WITHOUT PREJUDICE

       This matter is before the Court on the Plaintiff’s Notice of Dismissal in which the Plaintiff

has requested, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, that the

Court dismiss this action without prejudice. Accordingly, this action is DISMISSED WITHOUT

PREJUDICE. The parties shall bear their own attorney’s fees and expenses.

       It is so ORDERED.




DATE: __________________                     __________________________________________

                                             The Honorable Edgardo Ramos




                                                 2
